 

Exhibit 10.1

 



AMENDMENT NO. 4

 

THIS AMENDMENT NO. 4, dated as of August 27, 2014 (this “Amendment”), of that
certain Credit Agreement referenced below is by and among AMERICAN
TELECONFERENCING SERVICES, LTD., a Missouri corporation (“ATS” or the
“Borrower”), PREMIERE GLOBAL SERVICES, INC., a Georgia corporation (the
“Parent”), and the other Guarantors identified on the signature pages hereto,
the Lenders identified on the signature pages hereto, and Bank of America, N.A.,
as Administrative Agent, for the Lenders.

 

W I T N E S S E T H

 

WHEREAS, a $300 million credit facility, consisting of a $250 million revolving
credit facility and a $50 million term loan, was established pursuant to the
terms of that Credit Agreement dated as of May 10, 2010 (as amended and
modified, the “Credit Agreement”) among ATS, as Borrower, the Parent and certain
Subsidiaries, as Guarantors, the Lenders identified therein and Bank of America,
N.A., as Administrative Agent and Collateral Agent;

 

WHEREAS, the Credit Agreement has been amended and modified as follows:

 

  Amendment No. 1 October 21, 2010     Amendment No. 2 December 20, 2011    
Amendment No. 3 August 27, 2013  

 

WHEREAS, before giving effect to this Amendment, there exists a $400 million
credit facility, consisting of a $350 million revolving credit facility and a
$50 million non-amortizing term loan, under the Credit Agreement;

 

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement, including, among other things, an increase in the amount of the term
loan, an extension of the maturity dates and a re-pricing of the credit
facilities thereunder; and

 

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

 

Section 1. General Description of Changes to the Senior Credit Facilities.

 

1.1 Reconstitution and Increase of Term Loan A. A $50 million amortizing term
loan (the “Original Term Loan A”) was established under the Credit Agreement on
the Closing Date and subsequently repaid in full. A new $50 million
non-amortizing term loan (as referenced and defined in the Credit Agreement
before giving effect to this Amendment, the “New Term Loan A”) was established
under the Credit Agreement pursuant to the terms provided in Amendment No. 2 on
the Amendment No. 2 Effective Date and the outstanding principal balance of the
New Term Loan A on the date of this Amendment is Fifty Million Dollars
($50,000,000). The aggregate principal amount of the New Term Loan A is being
increased by One Hundred Million Dollars ($100,000,000) on the Amendment No. 4
Effective Date to One Hundred Fifty Million Dollars ($150,000,000), and the
interests therein reallocated, as provided herein. Schedule 2.01 of the Credit
Agreement is amended and restated as attached hereto to give effect to the
increase and reallocation of Term Loan A Commitments, as amended and increased
hereby.

 



 

 

 

1.2 Assignment of Interests. The Lenders shall purchase and sell assignment
interests in the loans and commitments under the Credit Agreement to give effect
to the increase and reallocation of loans and commitments as provided herein and
reflected on Schedule 2.01, as revised, attached hereto.

 

Section 2. Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings provided in the Credit Agreement.

 

Section 3. Amendments to the Credit Agreement. The Credit Agreement is amended
in the following respects:

 

3.1 Definitions. In Section 1.01 (Definitions) the following terms are amended
and/or added to read as follows:

 

“Amendment No. 4” means that certain Amendment No. 4 to this Credit Agreement
dated as of the Amendment No. 4 Effective Date.

 

“Amendment No. 4 Effective Date” means the date that the conditions to
effectiveness for Amendment No. 4 shall have been satisfied, being August 27,
2014.

 

“Applicable Percentage” means the following percentages per annum, based on the
Consolidated Leverage Ratio determined as of the last day of the immediately
preceding fiscal quarter:

 



      Revolving Loans and Letters of Credit  Pricing Level  Consolidated
Leverage Ratio  Eurocurrency Rate Loans
and Letters of Credit   Base Rate
Loans   Commitment
Fee  1  Less than 1.50:1.0   1.50%    0.50%    0.20%  2  Less than 2.00:1.0 but
greater than or equal to 1.50:1.0   1.75%    0.75%    0.25%  3  Less than
2.50:1.0 but greater than or equal to 2.00:1.0   2.00%    1.00%    0.30%  4 
Less than 3.00:1.0 but greater than or equal to 2.50:1.0   2.25%    1.25%  
 0.35%  5  Greater than or equal to 3.00:1.0   2.50%    1.50%    0.40% 

 



      Term Loan A      Pricing Level  Consolidated Leverage Ratio  Eurocurrency
Rate
Loans   Base Rate
Loans      1  Less than 1.50:1.0   1.50%    0.50%       2  Less than 2.00:1.0
but greater than or equal to 1.50:1.0   1.75%    0.75%       3  Less than
2.50:1.0 but greater than or equal to 2.00:1.0   2.00%    1.00%       4  Less
than 3.00:1.0 but greater than or equal to 2.50:1.0   2.25%    1.25%       5 
Greater than or equal to 3.00:1.0   2.50%    1.50%      





 

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective not later than the date
five (5) Business Days immediately following the date a Compliance Certificate
is required to be delivered pursuant to Section 7.02(a); provided, however, that
if a Compliance Certificate is not delivered when due in accordance therewith,
then Pricing Level 5 shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered until the
date not later than five (5) Business Days immediately following delivery
thereof. The Applicable Percentage in effect from the Amendment No. 4 Effective
Date through the date for delivery of the Compliance Certificate for the fiscal
quarter ending September 30, 2014 shall be determined based upon Pricing Level
4. Determinations by the Administrative Agent of the appropriate Pricing Level
shall be conclusive absent manifest error.

 



2

 

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) Consolidated Net Income, plus (b) to the extent deducted in determining
net income for such period, (i) Consolidated Interest Expense, (ii) taxes, (iii)
depreciation and amortization, (iv) non-cash charges for non-cash equity
compensation unless and until payment thereof is made in cash (with an
adjustment being made to reduce Consolidated EBITDA in the case of any such cash
payments), (v) non-cash charges for impairment of assets under Financial
Accounting Standards 142 and 144, (vi) deferred financing costs relating to the
Existing Credit Agreement, the refinancing thereof and amendments, consents and
modifications to this Credit Agreement, (vii) non-recurring net legal
settlements and related expenses and excise and sales tax expenses and actual
cash and non-cash restructuring and related costs and/or acquisition and
integration related costs in each case as determined by the Borrower taken in
the fiscal years ended December 31, 2013, December 31, 2014 and December 31,
2015 in an aggregate amount not to exceed the amount set forth on Annex A
attached hereto for any such fiscal year or any period of four consecutive
fiscal quarters, and (viii) other restructuring expenses acceptable to the
Administrative Agent and the Required Lenders in their discretion, in each case
on a consolidated basis determined in accordance with GAAP. For purposes herein,
Consolidated EBITDA shall be calculated on a Pro Forma Basis.

 

“Permitted Acquisition” means any Acquisition that satisfies the following
conditions:

 

(a) the business or division acquired is for use, or the Person acquired is
engaged, in businesses reasonably related or complementary to the extent
reasonably comparable to the lines of business engaged in by the Borrower and
its Subsidiaries on the Closing Date;

 

(b) the Consolidated Leverage Ratio shall not exceed the maximum Consolidated
Leverage Ratio then in effect under Section 8.12 hereof, after giving effect
thereto on a Pro Forma Basis;

 

(c) in the case of an Acquisition of the Capital Stock, the board of directors
(or other comparable governing body) of such other Person shall have approved
the Acquisition; and

 

(d) (i) no Default or Event of Default shall exist and be continuing immediately
before or immediately after giving effect thereto, and (ii) a Responsible
Officer of the Borrower shall provide a compliance certificate, in form and
substance satisfactory to the Administrative Agent, affirming compliance with
each of the items set forth in clauses (a) through (d) hereof, (A) at least two
(2) Business Days prior to the consummation of such Acquisition if proceeds of
Loans hereunder are utilized to consummate such Acquisition or (B) not later
than ten (10) Business Days after the consummation of such Acquisition if no
proceeds of Loans hereunder are utilized to consummate such Acquisition.

 

“Revolving Termination Date” means August 27, 2019.

 

“Term Loan A Maturity Date” means August 27, 2019.

 

3.2 Section 2.01(d) is amended to read as follows:

 



3

 

 

(a) Term Loan A. A $50 million term loan (the “Original Term Loan A”) was
established on the Closing Date and paid off in full prior to the Amendment No.
2 Effective Date. A new non-amortizing term loan in the original principal
amount of Fifty Million Dollars ($50,000,000) (the “New Term Loan A” or “Term
Loan A”) was established on the Amendment No. 2 Effective Date and the
outstanding principal balance of the New Term Loan A on the Amendment No. 4
Effective Date is Fifty Million Dollars ($50,000,000). On the Amendment No. 4
Effective Date, the Term Loan A Commitments will be increased by One Hundred
Million Dollars ($100,000,000) (the “Additional Term Loan A Commitments”) to One
Hundred Fifty Million Dollars ($150,000,000) and the interests of the Term Loan
A Lenders therein reallocated as shown on Schedule 2.01, as amended and restated
pursuant to Amendment No. 4. Subject to terms and conditions provided in
Amendment No. 4, the Term Loan A Lenders with Additional Term Loan A Commitments
will make available to the Borrower their share of the increase in the Term Loan
A in a single advance on the Amendment No. 4 Effective Date whereupon the
Outstanding Amount of the Term Loan A will be ONE HUNDRED FIFTY MILLION DOLLARS
($150,000,000). The Term Loan A may consist of Base Rate Loans, Eurocurrency
Rate Loans, or a combination thereof, as the Borrower may request. Amounts
repaid on the Term Loan A may not be reborrowed.

 

3.3 Section 2.05(c) is amended to read as follows:

 

(c) Term Loan A. The Term Loan A is repayable in quarterly installments as
follows:

 

Payment Date  Amount   Percent   Payment Date  Amount   Percent  Nov 30. 2014 
$0    0%   May 31, 2017  $937,500.00    0.625%  Feb 28, 2015  $0    0%   Aug 31,
2017  $937,500.00    0.625%  May 31, 2015  $0    0%   Nov 30. 2017 
$1,875,000.00    1.250%  Aug 31, 2015  $0    0%   Feb 28, 2018  $1,875,000.00  
 1.250%  Nov 30. 2015  $0    0%   May 31, 2018  $1,875,000.00    1.250%  Feb 28,
2016  $0    0%   Aug 31, 2018  $1,875,000.00    1.250%  May 31, 2016  $0    0%  
Nov 30. 2018  $1,875,000.00    1.250%  Aug 31, 2016  $0    0%   Feb 28, 2019 
$1,875,000.00    1.250%  Nov 30. 2016  $937,500.00    0.625%   May 31, 2019 
$1,875,000.00    1.250%  Feb 28, 2017  $937,500.00    0.625%   Term Loan
Maturity Date  $133,125,000.00    88.750%                  $150,000,000.00  
 100.000% 

 

3.4 Section 8.12(b) is amended to read as follows:

 

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Parent to be greater than 3.50:1.0.

 

3.5 The Term Loan A Commitments are increased and reallocated, and the Revolving
Commitments are reallocated, among the Lenders as provided in Schedule 2.01
(Lenders and Commitments) attached hereto. The Lenders hereby acknowledge the
increase and reallocation of the Term Loan A Commitments, and the reallocation
of the Revolving Commitments, and agree to the assignment of commitments and
interests, as necessary and appropriate, to give effect thereto.

 

3.6 Annex A attached hereto is hereby added to the Agreement as Annex A thereto.

 



4

 

 

Section 4. Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions, in each case in form and substance
satisfactory to the Administrative Agent:

 

4.1 Receipt by the Administrative Agent of executed signature pages to this
Amendment from (i) the Borrower and the Guarantors, (ii) the Administrative
Agent, and (iii) the Lenders.

 

4.2 Receipt by the Administrative Agent of executed promissory notes and
amendments to the Collateral Documents, as appropriate, to evidence or otherwise
give effect to this Amendment.

 

4.3 Receipt by the Administrative Agent of legal opinions of counsel for the
Borrower and the Guarantors, including local counsel, where appropriate,
regarding, among other things, existence, due authorization, execution, delivery
and enforceability of this Amendment and the other loan documentation, no
conflicts with organizational documents, material debt documents or applicable
law, and perfection of security interests, in each case in a manner reasonably
satisfactory to the Administrative Agent.

 

4.4 Receipt by the Administrative Agent of copies of supporting resolutions,
Organization Documents, certificates of good standing, incumbency certificates
and other corporate documentation from the Borrower and the Guarantors.

 

4.5 Confirmation of payment of all fees and expenses owing in connection with
this Amendment, including amendment and upfront fees payable to the Lenders and
fees and expenses of counsel for the Administrative Agent.

 

This Amendment shall not be effective until the Administrative Agent shall have
given confirmation of satisfaction of all of the foregoing conditions.

 

Section 5. Representations and Warranties. Each of the Credit Parties hereby
represents and warrants that:

 

5.1 it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby;

 

5.2 it has executed and delivered this Amendment and the Amendment is a legal,
valid and binding obligation enforceable against it in accordance with its
terms, except to the extent that the enforceability may be limited by applicable
Debtor Relief Laws affecting creditors’ rights generally and by equitable
principles of law (regardless whether enforcement is sought in equity or at
law); and

 

5.3 as of the date hereof, (i) the representations and warranties set forth in
Article VI of the Credit Agreement are true and correct as of the date hereof,
except to the extent that they specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (ii) no Default or
Event of Default shall exist immediately before or immediately after giving
effect to this Amendment and the transactions contemplated herein.

 

Section 6. Acknowledgment of Guaranty Obligations and Liens.

 

6.1 Each of the Guarantors acknowledges and consents to all of the terms and
conditions of this Amendment, affirms its guaranty obligations under and in
respect of the Credit Documents, the increase in Term Loan A Commitments
established hereby and the extension of the final maturity of the Loans granted
hereunder and agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge any Guarantor’s
obligations under the Credit Documents, except as expressly set forth therein.

 



5

 

 

6.2 Each of the Credit Parties hereby affirms the Liens and security interests
created and granted in the Credit Documents and agrees that this Amendment is
not intended to adversely affect or impair such Liens and security interests in
any manner.

 

Section 7. New Lender Acknowledgment. Each of the Lenders providing incremental
commitments hereunder that is not already party to the Credit Agreement hereby
acknowledges and agrees (i) that it has received copies of the Credit Agreement
(and amendments and modifications) and other Credit Documents, and the most
recent quarterly company-prepared and annual audited financial statements
available as referenced in Section 7.01of the Credit Agreement, and such other
documents and information that it may deem appropriate for its own credit
analysis and decision making, (ii) that it has made its own credit decision and
entered into this Amendment independently based on the foregoing documents and
information without reliance on the Administrative Agent or any other Lender,
(iii) to acceptance of the appointment of the Administrative Agent as such under
the Credit Agreement and the other Credit Documents, with all of the rights and
powers delegated thereunder, and (iv) that from the date hereof, it will be a
party to the Credit Agreement and a “Lender” for all purposes with all of the
rights and obligations attendant thereto.

 

Section 8. Full Force and Effect; Affirmation. Except as modified hereby, all of
the terms and provisions of the Credit Agreement and the other Credit Documents
(including schedules and exhibits thereto) shall remain in full force and
effect. Each of the Credit Parties hereby (a) affirms all of its obligations
under the Credit Documents to which it is party and (b) agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge their obligations under any Credit Document, except as
expressly stated therein.

 

Section 9. Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen PLLC.

 

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery by any party
hereto of an executed counterpart of this Amendment by facsimile or other
electronic format (i.e. “pdf” or “tif”) shall be effective as such party’s
original executed counterpart.

 

Section 11. Credit Document. Each of the parties hereto hereby agrees that this
Amendment is a Credit Document.

 

Section 12. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely within such state.

 

[Remainder of Page Intentionally Left Blank]

 

6

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 



BORROWER: AMERICAN TELECONFERENCING SERVICES, LTD.,     a Missouri corporation  
          By:  /s/ Scott Askins Leonard     Name:  Scott Askins Leonard    
Title: EVP - Legal           GUARANTORS: AMERICAN TELECONFERENCING SERVICES,
LTD.,     a Missouri corporation     PREMIERE GLOBAL SERVICES, INC.,     a
Georgia corporation     NETSPOKE, INC.,     a Delaware corporation     IMEET,
INC.,     a Delaware corporation     ACT Teleconferencing, Inc.,     a Colorado
corporation     ACT Teleconferencing Services, Inc.,     a Colorado corporation
            By: /s/ Scott Askins Leonard     Name:  Scott Askins Leonard    
Title: EVP - Legal  



 

 

 

 



ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A.,   as Administrative Agent and
Collateral Agent             By: /s/ Ryan Maples     Name:  Ryan Maples    
Title: Vice President  

 

 

 

 



Lenders: BANK OF AMERICA, N.A.,     as L/C Issuer, Swingline Lender and as a
Lender             By: /s/ Ryan Maples     Name:  Ryan Maples     Title: Vice
President  





 

 

 

 



CITIZENS BANK, National Association,     as Joint Lead Arranger and as a Lender
            By: /s/ Jason Upham     Name:  Jason Upham     Title: Assistant Vice
President  







 

 

 

 



  WELLS FARGO BANK, N.A.,     as Co-Documentation Agent and as a Lender        
    By: /s/ Zachariah Corn     Name:  Zachariah Corn     Title: Senior Vice
President  





 

 

 

 



  Regions bank,     as Co-Documentation Agent and as a Lender             By:
/s/ Knight D. Kieffer     Name:  Knight D. Kieffer     Title: Vice President  



 

 

 

 



  fifth third bank, an Ohio banking corporation,     as Co-Documentation Agent
and as a Lender             By: /s/ Dan Komitor     Name:  Dan Komitor    
Title: Senior Relationship Manager  





 

 

 

  

  HSBC Bank usa, national association             By: /s/ Devin Moore     Name: 
Devin Moore     Title: Vice President  



  

 

 

 



  synovus BANK             By: /s/ John R. Frierson     Name:  John R. Frierson
    Title: Vice President  







 

 

 

 







  comerica bank             By: /s/ Vontoba Terry     Name:  Vontoba Terry    
Title: Vice President  

  

 

 

 

  atlantic capital bank             By: /s/ J. Christopher Deisley     Name:  J.
Christopher Deisley     Title: Senior Vice President  



 



 

